[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         NOVEMBER 17, 2005
                             No. 05-12724
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

               D. C. Docket No. 03-00523-CV-FTM-33-SPC

NATALIE KERWICK,

                                                    Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________



                            (November 17, 2005)


Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Natalie Kerwick, a 24-year old high school graduate, appeals the district

court’s order affirming the Commissioner’s denial of her application for Childhood

Disability Benefits through deceased wage-earner John Kerwick, pursuant to 42

U.S.C. § 405(g). Kerwick asserts the Administrative Law Judge (ALJ) erred in

failing to accord controlling weight to Dr. John B. Mulliken’s opinion. We affirm.

                                 I. DISCUSSION

      We must determine whether the Commissioner’s decision is supported by

substantial evidence and based on proper legal standards. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “‘Substantial evidence is . . .

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.’” Id. (citation omitted). “‘Even if the evidence preponderates

against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.’” Id. at 1158–59 (citation omitted). We

“review de novo the legal principles upon which the Commissioner’s decision is

based.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      A claimant bears the burden of establishing disability. Jones v. Apfel, 190

F.3d 1224, 1228 (11th Cir. 1999). Social security regulations provide a five-step

sequential process to evaluate whether a claimant has proven she is disabled. See

20 C.F.R. § 416.920(a). At the fourth step, the ALJ makes a determination of the



                                          2
claimant’s Residual Functional Capacity by considering the claimant’s ability to

sit, stand, walk, lift, carry, push, pull, reach, handle, stoop, crouch, and other work-

related physical demands. Id. § 404.1545(b).

      Social security regulations also provide guidelines for the ALJ to use when

evaluating medical opinion evidence. Id. § 404.1527. The ALJ considers many

factors when weighing medical opinions, including the examining relationship, the

treatment relationship, whether an opinion is amply supported, whether an opinion

is consistent with the record, and a doctor’s specialization. Id. § 404.1527(d). In

social security disability benefits cases, generally, the opinions of examining

physicians are given more weight than non-examining physicians, the opinions of

treating physicians are given more weight than non-treating physicians, and the

opinions of specialists (on issues within their areas of expertise) are given more

weight than non-specialists. See § 404.1527(d)(1)–(2), (5).

      A treating physician’s testimony “‘must be given substantial or considerable

weight unless good cause is shown to the contrary.’” Crawford, 363 F.3d at 1159

(citation omitted). We have “concluded ‘good cause’ exists when the: (1) treating

physician’s opinion was not bolstered by the evidence; (2) evidence supported a

contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent

with the doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232,



                                            3
1240–41 (11th Cir. 2004). An ALJ does not need to give a treating physician’s

opinion considerable weight if the claimant’s own testimony regarding her daily

activities contradicts that opinion. Id. at 1241. However, the ALJ must clearly

articulate reasons for giving less weight to the treating physician’s opinion.

Phillips, 357 F.3d at 1241.

      Additionally, the opinion of a specialist is generally entitled to more weight

than the opinions of other non-specialists. See 20 C.F.R. § 404.1527(d)(5).

However, the ALJ must “always consider the medical opinions in [the] case record

together with the rest of the relevant evidence . . . receive[d].” Id. § 404.1527(b).

While specialists “generally” are entitled to more weight, when there are internal

inconsistencies, the specialist’s opinion deserves less deference. See Guilliams v.

Barnhart, 393 F.3d 798, 803 (8th Cir. 2005).

      The ALJ accorded little weight to the opinion of Dr. Mulliken, a treating

physician and a specialist, finding Dr. Mulliken’s opinion was inconsistent with the

weight of the record in its entirety. Substantial evidence supports this conclusion.

The ALJ noted Dr. Mulliken opined Kerwin could (1) sit for three hours; (2) stand

or walk for 2 hours; (3) occasionally lift up to 20 pounds; (4) grasp, push, and pull

with no limitation; and (5) bend and squat, but not crawl or climb or use her feet

repetitively. The ALJ pointed out Dr. Mulliken’s opinion Kerwick could not sit for



                                           4
more than three hours or stand for more than two hours is contradicted by

Kerwick’s high school attendance, where she sat for nearly seven hours a day, and

past employment, where she worked eight hours a day. In high school, Kerwick

sat in a classroom 42 minutes of every hour, 7 times a day, 5 days a week.

Kerwick was active while working in child care, sitting and standing eight hours a

day. Also, she successfully performed clerical work at her uncle’s office for a

month.

         Dr. Mulliken’s opinion is also inconsistent with other medical opinions in

the record. The ALJ examined evidence from multiple medical sources—Dr.

Woletsky, a treating pediatrician who saw Kerwick about four or five times per

year; Dr Seo, a consulting physician; Dr. Smith, a consulting orthopedic surgeon;

and Dr. Buonocore, a state agency medical consultant. Evidence from these

sources support a finding Kerwick is able to sit without difficulty for up to six

hours.

         Further, Dr. Mulliken’s opinion is inconsistent with Kerwick’s own

testimony. Kerwick acknowledged she could sit for a couple of hours, then stand

for an hour. Kerwick testified she could drive a car, and help cook and clean at

home. Also, in the past, Kerwick participated in a gym class and in the Special

Olympics.



                                            5
                                II. CONCLUSION

      In sum, the ALJ articulated several reasons for giving less weight to Dr.

Mulliken’s opinion. Thus, we conclude the ALJ’s determination that Dr.

Mulliken’s opinion should be given little weight is supported by substantial

evidence.

      AFFIRMED.




                                         6